EXHIBIT 10.1







EMPLOYMENT AGREEMENT




THIS AGREEMENT, dated November 3, 2008 is made by and between Kimco Realty
Corporation (the “Company”), a Maryland corporation, and Michael Pappagallo (the
“Executive”).

1.

Employment.  The Company hereby agrees to employ Executive, and Executive hereby
agrees to be employed by the Company, upon the terms and subject to the
conditions set forth in this Agreement.

2.

Certain Definitions.

(a)

“Base Salary” is defined in Section 6(a).

(b)

“Bonus” is defined in Section 6(b).

(c)

“Benefits” is defined in Section 6(d).

(d)

“Cause”.  For purposes of this Agreement, “Cause” shall mean any of the
following (i) conviction of a crime (including conviction on a nolo contendere
plea) involving the commission by Executive of a felony or of a criminal act
involving, in the good faith judgment of the Company, fraud, dishonesty, or
moral turpitude; (ii) deliberate and continual refusal to perform employment
duties reasonably requested by the Company or an affiliate after thirty (30)
days’ written notice by certified mail of such failure to perform, specifying
that the failure constitutes cause (other than as a result of vacation,
sickness, illness or injury); (iii) fraud or embezzlement determined in
accordance with the Company’s normal, internal investigative procedures
consistently applied in comparable circumstances; (iv) misconduct or negligence
in connection with the business of the Company or an affiliate which has a
substantial adverse effect on the Company or the affiliate; (v) a breach of
fiduciary duty to the Company; or (vi) violation of any of the company policies
prohibiting harassment or discrimination in the workplace.

(e)

“Change in Control”.  For purposes of this Agreement, a “Change in Control”
shall mean (i) a sale of all or substantially all of the assets of the Company
to a Person who is not an Affiliate of the Company or an entity in which the
shareholders of the Company immediately prior to such transaction do not control
more than 50% of the voting power immediately following the transaction, (ii) a
sale by any Person resulting in more than 50% of the voting stock of the Company
being held by a Person or Group that does not include Company or (iii) a merger
or consolidation of the Company into another entity which is not an Affiliate of
the Company or an entity in which the shareholders of the Company immediately
prior to such transaction do not control more than 50% of the voting power
immediately following the transaction.

(f)

"Significantly Disabled"  For purposes of this Agreement, Executive shall be
“Significantly Disabled” with or without reasonable accommodation if Executive
is physically or mentally incapacitated so as to render Executive incapable of
performing his usual and customary duties under this Agreement.  Executive’s
receipt of disability benefits under the Company’s long-term disability benefits
plan (the “LTD Plan”) or receipt of Social Security disability benefits shall be
deemed conclusive evidence of Total Disability for purpose of this Agreement;
provided, however, that in the absence of Executive’s receipt of such long-term
disability benefits or Social Security benefits, the Company may, in its
reasonable discretion (but based upon appropriate medical evidence), determine
that Executive is Significantly Disabled.

(g)

“Effective Date” shall mean November 3, 2008

(h)

“Stock Options” is defined in Section 6(c).

(i)

“Term of Employment” is defined in Section 3.

(j)

“Renewed Term of Employment” is defined in Section 4.





--------------------------------------------------------------------------------




3.

Term of Employment.  The period of Executive’s employment under this Agreement
shall begin as of the Effective Date and shall continue until April 14, 2011
(the “Term of Employment “), unless sooner terminated in accordance with Section
7 below or unless renewed pursuant to Section 4 or extended by mutual agreement
of the parties.

4.

Renewal.  If this Agreement is not otherwise terminated at the end of the Term
of Employment, it will automatically renew for a term of one (1) year (the
"Renewed Term of Employment") effective on the day after the Term of Employment
ends (the "renewal date"), unless either party hereto gives written notice of
non-renewal at least ninety (90) days prior to the end of the Term of
Employment.  At the conclusion of the Renewed Term of Employment, if applicable,
this Agreement (except for the provisions set forth in Section 11, below) shall
terminate and the Company shall have no further obligations under this
Agreement.  The Company shall have no obligation to provide written notice to
Executive of termination of this Agreement during the Renewed Term of
Employment.  For purposes of this Agreement and unless otherwise specifically
indicated, the phrase “Term of Employment” shall mean the Term of Employment or
the Renewed Term of Employment, if applicable.

5.

Duties and Responsibilities.  

(a)

During the Term of Employment and any Renewed Term of Employment, the Executive
shall serve as Chief Financial Officer.  In such capacity, Executive shall
perform the customary duties and have the customary responsibilities of such
positions and such other duties as may be assigned to Executive from time to
time by the officer to whom Executive reports or by the designee of the
Company’s Chief Executive Officer.

(b)

Executive agrees to faithfully serve the Company, devote his full working time,
attention and energies to the business of the Company, its subsidiaries and
affiliated entities, and perform the duties under this Agreement to the best of
his abilities.

(c)

Executive agrees (i) to comply with all applicable laws, rules and regulations,
and all requirements of all applicable regulatory, self-regulatory, and
administrative bodies; (ii) to comply with the Company’s rules, procedures,
policies, requirements, and directions; and (iii) not to engage in any other
business or employment without the written consent of the Company except as
otherwise specifically provided herein.

(d)

In connection with his employment during the Term of Employment and Renewed Term
of Employment, the Executive shall be based at the Company’s office in New Hyde
Park, NY, or such other location as shall be agreed between the Executive and
the Company.

6.

Compensation and Benefits.

(a)

Base Salary.  During the Term of Employment or Renewed Term of Employment, if
any, the Executive shall receive a base salary (“Base Salary”) at a rate of
$700,000 per annum (or such greater amount as shall be recommended by the
Company’s Chief Executive Officer and approved by the Executive Compensation
Committee), payable monthly or more frequently in accordance with the Company’s
practice as applied to other senior executives.  Such base salary shall be
reviewed at least annually.

(b)

Bonus.  The Executive may receive a discretionary bonus (“Bonus”) in cash in an
amount based on the sole discretion of the Board of Directors.  In order to
receive the Bonus, Executive must be employed at the time the Bonus is paid out
to other executives of the Company.

(c)

Equity Compensation.

 Executive shall be eligible to be granted options to purchase shares of the
Company’s common stock (“Stock Options”) in accordance with the terms of the
Stock Option Plan for Key Employees and Outside Directors of Kimco Realty
Corporation (the “Amended and Restated 1998 Equity Participation Plan”) and may
be eligible for future grants as well.  In accordance with the above mentioned
“Amended and Restated 1998 Equity Participation Plan”, he is also entitled to
participate in the Restricted Stock Program.





Page 2 of 10




--------------------------------------------------------------------------------




(d)

Benefits.  During the Term of Employment, the Executive shall be entitled to
participate in or receive benefits under the employee benefit plans (including
health, welfare and insurance plans) and other arrangements made available by
the Company to its senior employees generally (collectively “Benefits”), subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans or arrangements.

(e)

Automobile.  During the Term of Employment and Renewed Term of Employment, if
any, the Company shall also provide Executive with use of an automobile selected
by Executive and shall pay fuel, oil, and other vehicle necessities and
maintenance and repairs costs and expenses for or to the automobile and shall
provide a drive for the Executive’s use of the automobile on Company business.  

(f)

Business Expenses.  The Company shall reimburse the Executive for all reasonable
travel and other business expenses incurred by the Executive in the performance
of his duties to the Company hereunder provided that such expenses are incurred
for business reasons and accounted for in accordance with the Company’s policy.

(g)

No Waiver.  The Executive shall also be entitled to such other benefits or terms
of employment as are provided by law.

7.

Termination of Employment.  The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

(a)

Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)

Disability.  If the Company determines in good faith that the Executive is
Significantly Disabled and cannot perform the essential functions of his job
with or without a reasonable accommodation (including any necessary or required
period of leave) during the Term of Employment, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of his duties with or without a
reasonable accommodation.

(c)

Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.  

(d)

Without Cause.  The Company may terminate the Executive’s employment at any time
hereunder without Cause upon thirty (30) days notice.

(e)

Voluntary Resignation.  The Executive voluntarily may terminate his employment
with the Company.

(f)

Expiration of Term of Employment and Ninety Day Notice Not to Renew.
 Executive’s employment hereunder shall terminate upon expiration of the Term of
Employment upon written notice by either party provided ninety (90) days before
the expiration of the Term of Employment in accordance with Section 3, above.
The giving of notice not to renew shall not constitute a termination without
Cause. If this Agreement is renewed, the parties shall have no obligation to
provide written notice of termination prior to the conclusion of the Renewed
Term of Employment.  At the conclusion of the Renewed Term of Employment, if
applicable, this Agreement (except for the provisions set forth in Section 11,
below) shall terminate and the Company shall have no further obligations under
this Agreement.  

(g)

Notice of Termination.  Any termination of the Executive’s employment hereunder
(other than by reason of the Executive’s death or expiration of the Renewed Term
of Employment, if any) shall be communicated by a notice of termination to the
other parties hereto.  For purposes of this Agreement, a “notice of termination”
shall mean a written notice which (i) indicates the specific termination
provision in the Agreement relied upon, (ii) sets forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision indicated and (iii) specifies the
effective date of the termination.





Page 3 of 10




--------------------------------------------------------------------------------




8.

Compensation Following Termination of Employment.  Upon termination of
Executive’s employment under this Agreement, Executive (or his/her designated
beneficiary or estate, as the case may be) shall be entitled to receive the
following compensation:

(a)

Base Salary and Accrued but Unpaid Expenses and Vacation.  The Company shall pay
Executive any Base Salary for services rendered to the date of termination, any
accrued but unpaid expenses required to be reimbursed under this Agreement, and
any vacation accrued, but unused, to the date of termination.

(b)

Other Compensation and Benefits.  Except as otherwise provided under this
Agreement,

(i)

any other compensation or benefits to which Executive may be entitled to under
this Agreement or the Company’s plans, policies or other arrangements at the
time of termination shall be determined and paid in accordance with the terms of
this Agreement or such plans, policies and arrangements providing such
compensation or benefits, and

(ii)

except as provided hereunder, Executive shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation.

(c)

Additional Compensation Payable Following Termination without Cause.  If the
Executive’s employment shall terminate without Cause (pursuant to Section 7(d)),
and if Executive executes a “Separation Agreement and General Release” in
substantially the same form as attached hereto as Exhibit A, the Company shall
provide the following compensation and benefits to Executive unless the Change
in Control provisions of Section 23 below apply:

(i)

Base Salary.  The Company shall pay the Executive a severance benefit equal to
the greater of A) the remaining Base Salary payments to which Executive would be
entitled for the remainder of the Term of Employment (or if this Agreement is
renewed, the Renewed Term of Employment) if such termination had not occurred or
B) one year’s payment of Base Salary.  Such payments shall be made at the same
time and in the same manner as such compensation had been paid prior to such
termination of employment.

(ii)

Minimum Bonus.  The Company shall pay Executive the Minimum Bonus(es) that he
would have received pursuant to Section 6(b) if his employment had continued
until the end of the Term of Employment (or if this Agreement is renewed, until
the end of the Renewed Term of Employment).

(iii)

Continuation of Group Health Benefits.  If Executive elects to continue coverage
under the Company’s group health plan in accordance with the COBRA continuation
coverage requirements, then the Company shall pay the full cost of such coverage
for the period beginning immediately following Executive’s last day of
employment and ending on the earlier of (A) the last day on which salary
continuation payments are made to Executive pursuant to subparagraph (i) above
or (B) the expiration of the COBRA coverage period.  

(iv)

Vesting of Stock Options and Restricted Stock Awards.  All outstanding unvested
Stock Options and Restricted Stock shall become immediately vested and fully
exercisable.  Executive will have ninety (90) days from the date of termination
to exercise stock options. However, in the event of Executive's Death or
Significant Disability (as defined in Section 2(f) above), Executive (or his
administrator) will have one (1) year from the date of termination of employment
to exercise said stock options )in accordance with Internal Revenue Code Section
22(e)(3).

(v)

Upon death or significant disability, the Executive (or such Payee as the
Executive shall have designated on the signature page hereof) shall be entitled
to six (6) months of Base Salary (or such greater amount as determined in
Section 6(a), above) and any options with respect to common stock options of the
Company then held by Executive, which are not yet exercisable shall thereupon
become exercisable in accordance with the terms of such option.





Page 4 of 10




--------------------------------------------------------------------------------

If during the period the Executive is otherwise entitled to receive severance
pursuant to this Section 8(c) (the “Severance Period”), the Executive becomes an
owner of, becomes employed by, or otherwise manages or provides services to any
other business that the Company reasonably determines significantly competes
with the Company in any state in which the Company does business, then the
amount of severance payments that the Executive would otherwise have received
thereafter pursuant to this Section 8(c) shall be reduced (but not below zero)
by the amount of payments payable to the Executive from such other business
during the Severance Period.

(d)

No Other Compensation.  If Executive’s employment is terminated by reason of
Cause or resignation by Executive (other than in accordance with Section 23
below following a Change in Control) or Expiration of the Term of Employment or
Renewed Term of Employment, if any, then Executive shall not be entitled to any
other compensation or benefits from the Company except as described in Section
8(a) and (b) above.

(e)

Compliance with Section 409A.  Payments under Section 8 shall be subject to the
requirements of Section 24 below.

9.

Survival.  The expiration or termination of the Term of Employment or Renewed
Term of Employment, if any, shall not impair the rights or obligations of any
party hereto which shall have accrued hereunder prior to such expiration.

10.

Disputes.  Any dispute or controversy arising under, out of, in connection with
or in relation to this Agreement shall, at the election and upon written demand
of any party to this Agreement, be finally determined and settled by arbitration
in Garden City, New York in accordance with the rules and procedures of the
American Arbitration Association, and judgment upon the award may be entered in
any court having jurisdiction thereof.  In such arbitration, each party shall
bear its own legal fees and related costs, except that the parties shall share
the fee of the arbitrator, where Employee pays an amount equal to the cost of
the filing fee or purchasing an index number in federal or state court,
whichever is less.  To the extent that any claim is found not to be subject to
arbitration, such claim shall be either decided by the U.S. District Court for
the Eastern District of New York, or the Supreme Court in and for Nassau County,
New York and all such claims shall be adjudicated by a judge sitting without a
jury.

The prevailing party in any such proceeding shall be entitled to collect from
the other party, all legal fees and expenses as permitted by law.

11.

Restrictive Covenants.

This Section 11 shall not apply in the event of termination following a Change
in Control (as defined in Section 2(e), above), pursuant to Section 23, below.

(a)

Confidentiality.  

(i)

During Executive’s Term of Employment or Renewed Term of Employment, if any,
with the Company, Executive will not use or disclose to any individual or entity
any Confidential Information (as defined below) except (i) in the performance of
Executive's duties for the Company, (ii) as authorized in writing by the
Company, or (iii) as required by law or legal process, provided that prior
written notice of such required disclosure is provided to the Company and that
all reasonable efforts to preserve the confidentiality of such information shall
be made.  

(ii)

As used herein, "Confidential Information" shall mean information that (i) is
used or potentially useful in the Company's business, (ii) the Company treats as
proprietary, private or confidential, and (iii) is not generally known to the
public.  "Confidential Information" includes, without limitation, information
relating to the Company's products or services; marketing, selling or business
or development plans; current or prospective customer, client, landlord, owner
and tenant lists and data, trade secrets, call lists, manuals, policies,
memoranda, notes, records, technical data, sketches, plans, drawings, formulae,
research and development data, sources of supply and material, operating and





Page 5 of 10




--------------------------------------------------------------------------------

cost data, financial information and personnel information.  "Confidential
Information" also includes proprietary and/or confidential information of the
Company's customers, clients, landlords, owners, tenants, suppliers and business
or joint venture partners who may share such information with the Company
pursuant to a confidentiality agreement or otherwise.  

(b)

Non-Solicitation.   

(i)

Upon termination of employment for any reason, for the longer of (A) the period
of time during which Executive is receiving any form of compensation from the
Company (including compensation being paid pursuant to Section 8 above) or, (B)
one (1) year from the termination of his employment, Executive shall not in any
capacity employ or solicit for employment, or recommend that another person
employ or solicit for employment, any person who is then and was at any time
during Executive's employment an employee, sales representative or agent of the
Company or any subsidiary or affiliate of the Company.

(ii)

Upon termination of employment for any reason, for the longer of (A) the period
of time during which Executive is receiving any form of compensation from the
Company (including compensation being paid pursuant to Section 8 above) or, (B)
one (1) year from the termination of his employment, Executive will not, on
behalf of himself, or any other person, firm or corporation, solicit any of the
Company's customers, clients, landlords, owners, tenants, and business or joint
venture partners with whom he has had contact while working for the Company; nor
will Executive in any way, directly or indirectly, for himself, or any other
person, firm, corporation or entity, divert, or take away any of the Company's
customers, clients, landlords, owners, tenants, suppliers and business or joint
venture partners with whom Executive has had contact.  For purposes of this
Section, the term "contact" shall mean engaging in any communication, whether
written or oral, with the customer, client, landlord, owner, tenant, supplier
and business or joint venture partner or any representative thereof, or
obtaining any information with respect to such customer, client, landlord,
owner, tenant, supplier and business or joint venture partner or representative
thereof that results in a loss of existing business for Kimco.  If Executive
breaches this provision, the non-solicitation period of one (1) year shall not
expire until the Executive is out of breach for a period of one (1) year.

(c)

Remedies for Breach of Confidentiality and Non-Solicitation Provisions of this
Agreement.  Executive acknowledges that this Section 11, its terms and his
compliance are necessary to protect the Company's Confidential and Proprietary
Information, its business and its goodwill, and that a breach of any of
Executive's promises contained in this Section 11 will irreparably and
continually damage the Company to an extent that money damages may not be
adequate.  For these reasons, Executive agrees that in the event of a breach or
threatened breach by the Executive of this Section 11, the Company shall be
entitled to a temporary restraining order and preliminary injunction restraining
Executive from such breach, without the posting of a bond.  Nothing contained in
this Section shall be construed as prohibiting the Company from pursuing any
other remedies available for such breach or threatened breach or any other
breach of this Agreement.  The Company and Executive further acknowledge and
agree that it may be difficult, if not impossible; to compute the actual damages
that will be suffered by the Company upon Executive’s violation of this Section
11.  It is agreed, therefore, that in the event Executive breaches these
provisions, Executive shall forfeit any payments due under the Agreement.

(d)

Effect of Termination of Employment.  Notwithstanding the provisions of Section
7(f) of this Agreement, the period of Executive's employment for purposes of
determining the applicability of the restrictions contained in Section 11 of
this Agreement shall include any period during which Executive is employed by
the Company's successors or assigns.  Upon termination of employment, as defined
herein and for whatever cause, Executive shall immediately deliver to the
Company or its successors or assigns, all Company property, including without
limitation all Confidential Information as defined above.





Page 6 of 10




--------------------------------------------------------------------------------




12.

Withholding of Taxes.  The Company shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes.

13.

Binding on Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  The Company shall cause
any successor to all or substantially all of its assets or business to assume
this Agreement.

14.

Governing Law.  This Agreement is being made and executed in and is intended to
be performed in the State of New York, and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
New York without regard to its conflict or choice of law rules.

15.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

16.

Notices.  Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent, by telex, telecopy,
facsimile transmission, or certified or registered mail, postage prepaid, as
follows:

If to the Company, addressed to:




3333 New Hyde Park Rd.

New Hyde Park, NY 11042

Att: President




If to the Executive, to him at the address set forth below under his signature;
or at any other address as any party shall have specified by notice in writing
to the other parties in accordance herewith.




17.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  This Agreement shall not become
enforceable until executed by the Company.

18.

Entire Agreement.  The terms of this Agreement are intended by the parties to be
the final expression of their agreement with respect to the employment of the
Executive by the Company, may not be contradicted by evidence of any prior or
contemporaneous agreement and supersedes any and all prior agreements.  The
parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

19.

Amendments; Waivers.  This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by the Executive and a disinterested
director of the Company or by an arbitrator or court seeking to render
enforceable through "judicial" modification an otherwise unenforceable
provision.  By an instrument in writing similarly executed, the Executive or the
Company may waive compliance by the other party with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.  No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

20.

No Inconsistent Actions; Cooperation.  

(a)

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.





Page 7 of 10




--------------------------------------------------------------------------------




(b)

Each of the parties hereto shall cooperate and take such actions, and execute
such other documents as may be reasonably requested by the other in order to
carry out the provisions and purposes of this Agreement.

21.

No Alienation of Benefits.  To the extent permitted by law the benefits provided
by this Agreement shall not be subject to garnishment, attachment or any other
legal process by the creditors of the Executive, his beneficiary or his estate.

22.

Indemnification.  The Company shall provide indemnification to the Executive to
the extent permitted by the Company’s corporate bylaws and under New York law.

23.

Change in Control.  

(a)

Requirements for Additional Compensation.  If a Change in Control occurs and
either: (A) the Executive’s employment is terminated by the Company without
Cause pursuant to Section 7(d) above prior to the end of the 12-month period
beginning on the date of the Change in Control, or (B) the Executive Voluntarily
Resigns his employment prior to the end of the 60-day period beginning on the
date of the Change in Control, the Company shall provide the Executive with the
additional compensation and benefits described in this Section 23.

(b)

Lump Sum Payment.  The Company shall pay Executive an amount equal to the lesser
of:

(i)

The amount of Base Salary under this Agreement (or any salary of greater amount
he was receiving as was determined pursuant to Section 6(a)) and bonus (defined
by the amount of bonus he most recently received or the Executive’s minimum
bonus, if he has never yet received a bonus), that would have been payable to
the Executive if he had continued in employment until the end of the Term of
Employment or Renewed Term of Employment, if any; or

(ii)

The greatest payment which in combination with all other payments to which he
would be entitled that could be paid to the Executive without triggering the
excise tax imposed by Section 4999 of the Internal Revenue Code.

The amount determined under this subsection (b) of this Section 23 will be paid
to Executive in a single lump sum within thirty (30) days after his last day of
employment.

(c)

Additional Compensation.  The Company shall pay Executive on a monthly basis an
amount sufficient to reimburse Executive for the cost of premiums for
continuation of group health coverage during the period Executive is receiving
payments of Base Salary pursuant to clause (i) above.

(d)

Vesting of Stock Options.  All outstanding unvested Stock Options shall become
immediately vested and fully exercisable.

(e)

Compliance with Section 409A.  Payments under this Section 23 shall be subject
to the requirements of Section 24 below.

24.

Compliance with Section 409A.  This Section shall apply to all or any portion of
any payment or benefit  payable under the Agreement as a result of termination
of the Executive’s employment that is not exempted from Section 409A of the
Internal Revenue Code (“409A Severance Compensation”).

Notwithstanding anything in the Agreement to the contrary, the following rules
shall apply to any 409A Severance Compensation in order to prevent any
accelerated or additional tax under Section 409A of the Internal Revenue Code
(the “Code”):




(a)

If the termination of the Executive’s employment does not qualify as a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h) from the “Company’s Controlled Group”, then any 409A Severance
compensation will not commence until a “separation from





Page 8 of 10




--------------------------------------------------------------------------------

service” occurs or, if earlier, the earliest other date as is permitted under
Section 409A of the Code.  For this purpose, the “Company’s Controlled Group”
means the Company (i) any corporation which is a member of a controlled group or
corporations (as defined in Section 414(b) of the Code) which includes the
Company and (ii) any trade or business (whether or not incorporated) which is
under common control (as defined in Section 414(c) of the Code) with the
Company.

(b)

If at the time of the Executive’s separation from service, the Executive is a
“specified employee” as defined in Section 409A of the Code, then the Company
will defer the commencement of any 409A Severance Compensation (without any
reduction in such payments or benefits ultimately paid or provided to the
Executive) until the date that is six (6) months following your separation from
service or, if earlier, the earliest other date as is permitted under Section
409A.





Page 9 of 10




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




 

 

KIMCO REALTY CORPORATION,

 

 

a Maryland Corporation

 

 

 

 

By:

/s/ Milton Cooper

 

 

Milton Cooper

 

 

Chairman of the Board







/s/ Michael Pappagallo

Michael Pappagallo








Page 10 of 10


